Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Rowe on February 11, 2022.

The application has been amended as follows: 

In the specification:

The abstract has been amended as follows:  

     A memory device having a plurality of memory blocks compensates for a characteristic change of a memory cell due to stopping an erase operation. The memory device also includes a voltage generator configured to generate voltages used by the memory device in performing an erase operation on a selected memory block among  operation is stopped. The memory device additionally includes a count value storage configured to store and output the stop count value.

[0004] The storage device may include a memory device in which data is stored and a memory controller that controls the storage of the data in the memory device.  The memory device may be classified as a volatile memory device and a non-volatile memory device. Non-volatile memory device may include read only memory (ROM), programmable ROM (PROM), electrically programmable ROM (EPROM), electrically erasable and programmable ROM (EEPROM), flash memory, phase-change RAM (PRAM), magnetic RAM (MRAM), resistive RAM (RRAM), ferroelectric RAM (FRAM), or the like.

[0006] A memory device according to an embodiment of the present disclosure includes a plurality of memory blocks. The memory device also includes a voltage generator configured to generate voltages used by the memory device in performing an erase operation on a selected memory block among the plurality of memory blocks. The memory device further includes an erase stop controller configured to control stopping and resuming the erase operation, and counting the number of times the erase operation is stopped to generate a stop count value when the erase operation is 

[0007] A method of operating a memory device including a plurality of memory blocks includes performing an erase operation on a selected memory block among the plurality of memory blocks, stopping the erase operation when a program command or a read command is received while performing the erase operation, counting the number of times the erase operation is stopped to generate a [[an]] stop count value when the erase operation is stopped, and resuming the erase operation based on the stop count value after an operation corresponding to the program command or the read  command is completed.

[0019] FIG. 11 is a diagram illustrating a method of resuming the erase operation based on the stop count value when the erase operation is resumed.

[0085]  The input/output circuit 125 may transfer the command CMD and the address ADDR received from the memory controller 200 described with reference to FIG. 1 to the control logic 130, or may exchange data DATA with the column decoder 124.

[0114] In addition, even-numbered cell strings among the cell strings CS11 to CS1m or CS21 to SC2m arranged in the row direction may be connected to even the bit lines, and odd-numbered cell strings among the cell strings CS11 to CS1m or CS21 to CS2m arranged in the row direction may be connected to odd bit lines, respectively.

[0142] Referring to FIGS. 5, 8A, and 8B, FIG. 8A is a diagram in which the plurality of word lines WL1 to WLn connected to the memory cells of the cell string CS11 among the cell strings CS11 to CS1m of a first row of FIG. 5 are configured as a plurality of groups GROUP11 to 16.  FIG. 8B illustrates the voltages applied to the word lines during the erase operation, when the word lines are not grouped (NO GROUPING) or when the word lines are grouped (GROUPING). In FIG. 8A, the word lines are divided into 20eleventh to sixteenth groups GROUP11 to 16, that is, six groups, but may be divided into a greater number or a lower number of groups in another embodiment.

[0143] Referring to FIG. SA, the first to n-th word lines WL1 to WLn of FIG. 8A may be the word lines connected to the gates of the first to n-th memory cells MC1 to MCn of FIG. 5, respectively.  In addition, the gate of the drain select transistor DST of the cell string CS11 may be connected to the first drain select line DSL1, and the gate of the source select transistor SST may be connected to the first source select line SSL1.

[0144] As a result, the memory cells of the cell string CS11 may be configured of the drain select transistor DST, the source select transistor SST, and the first to n-th memory cells MC1 to MCn between the drain select transistor DST and the source select transistor SST.  Furthermore, the first to n-th memory cells MCI to MCn may be connected to the first to n-th word lines WL1 to WLn, respectively.

the cell string CS11’ among the cell strings CS11’ to CS1m’ of a first row of FIG. 6 are configured as a plurality of groups GROUP21 to 26. FIG. 9B illustrates the voltages applied to the word lines during the erase operation, when the word lines are not grouped (NO GROUPING) or when the word lines are grouped (GROUPING). In FIG. 9A, the word lines are divided into 20twenty-first to twenty-sixth groups GROUP21 to 26, that is, six groups, but may be divided into a greater number or a lower number of groups in another embodiment.

[0157] Referring to FIG. 9A, the first to n-th word lines WL1 to WLn of FIG. 9A may be the word lines connected to the gates of 43PA4403-0the first to n-th memory cells MCI to MCn of FIG. 6, respectively. In addition, the gate of the drain select transistor DST of the cell string CS11’ may be connected to the first drain select line DSL1, the gate of the source select transistor SST may be connected to the first source select line SSL1, and the gate of the pipe transistor PT may be connected to the pipe line PL.

[0158] As a result, the memory cells of the cell string CS11’ may be configured of the first to p-th memory cells MC1 to MCp between the source select transistor SST and the pipe transistor PT and the (p+1)-th to n-th memory cells MCp+1 to MCn between the drain select transistor DST and the pipe transistor PT.  Furthermore, the first to n-th memory cells MCI to MCn may be connected to the first to n-th word lines WL1 to WLn, respectively.



[0164] In an embodiment, in the three-dimensional structure, during the erase operation, the memory device 100 of FIG. 1 may increase the voltage applied to the word line from the upper portion to the lower portion.  In the three-dimensional structure, because the transfer of the charge may increase from the upper portion to the lower portion, the voltage level applied to the word line may increase from the upper portion to the lower portion during the erase operation.  That is, in order to adjust the erase speed of the upper and lower memory cells, the voltages of different levels may be applied to the upper and 10lower word lines.

[0185] FIG. 11 is a diagram illustrating a method of resuming the erase operation based on the stop count value when the erase operation is resumed.

[0217] Referring to FIG. 13B, FIG. 13B illustrates the voltages applied to the word lines connected to the memory block on which the erase operation is stopped when the number of times the erase operation is stopped is greater than or equal to 300 and less than 500.  That is, FIG. 13B shows the voltages applied to the word lines when the erase operation is resumed in a case 10where the stop count value SUS COUNT VAL is greater than or equal to 300 and less than 500. Similarly to FIG. 12, in FIG. 13B, when the number of times the erase operation is stopped is greater than or equal to 300 and less than 500, it is assumed that the offset voltage VOFFSET is Vsb.



[0245] The host interface 1040 may be configured to perform communication using at least one of various communication methods such as a universal serial bus (USB), a serial AT attachment (SATA), a serial attached SCSI (SAS), a high speed interchip (HSIC), a small computer system interface (SCSI), a peripheral component interconnection express (PCI-E), a nonvolatile memory express (NVMe), a universal flash storage (UFS), a secure digital (SD), a multimedia card (MMC), an embedded MMC (eMMC), a dual in-line memory module (DIMM), a registered DIMM (RDIMM), and a load reduced DIMM (LRDIMM).

[0250] For example, the bus 1070 of the memory controller 1000 may be divided into a control bus and a data bus. The data bus may be configured to transmit data within the memory 15controller 1000 and the control bus may be configured to transmit control information such as a command and an address within the memory controller 1000. The data bus and the control bus may be separated from each other so as not to interfere with each other or affect each other. The data bus may 20be connected to the host interface 1040, the buffer controller 1050, the error correction circuit 1030, and the memory interface 1060.  The control bus may be connected to the host interface 1040, the processor 1010, the buffer controller 1050, the memory buffer 1020, and the memory interface 1060.

[0255] The memory controller 2100 may communicate with an external device through the connector 2300. The memory controller 2100 may communicate with an external (eMMC), a peripheral component interconnection (PCI), a PCI express (PCI-E), an advanced technology attachment (ATA), a serial-ATA, a parallel-ATA, a small computer system interface (SCSI), an enhanced small disk 10interface (ESDI), integrated drive electronics (IDE), FireWire, a universal flash storage (UFS), Wi-Fi, Bluetooth, and an NVMe.  As an example, the connector 2300 may be defined by at least one of the various communication standards described above.

[0265] In an embodiment, the SSD controller 3210 may perform a function of the memory controller 200 

[0266] The SSD controller 3210 may control the plurality of 10flash memories 3221 to 322n in response to the signal SIG received from the host 3100. As an example, the signal SIG may be signals based on an interface between the host 3100 and the SSD 3200. For example, the signal SIG may be a signal defined by at least one of interfaces such as a universal serial 15bus (USB), a multi-media card (MMC), an embedded MMC (eMMC), a peripheral component interconnection (PCI), a PCI express (PCI-E), an advanced technology attachment (ATA), a serial-ATA, a parallel-ATA, a small computer system interface (SCSI), an enhanced small disk interface (ESDI), integrated 

In the claims:
 In the claims, the following clams have been amended as follows:

1.  A memory device including a plurality of memory blocks, the memory device comprising: 
     a voltage generator configured to generate voltages used 5by the memory device in performing an erase operation on a selected memory block among the plurality of memory blocks; 
     an erase stop controller configured to control stopping and resuming the erase operation, and counting the number of times the erase operation is stopped to generate a stop count value 10when the erase operation is stopped, wherein when the erase operation is resumed, the erase stop controller is configured to set, based on the stop count value, an offset voltage of voltages to be applied to word lines connected to the selected memory block while performing the erase operation; and 
     a count value storage configured to store and output the stop count value.

5.  CANCELED

3 [[5]], wherein the erase stop controller is configured to:
     20set the offset voltage to be greater as the stop count value increases; and 
     set the offset voltage to be less as the stop count value decreases.  

7. The memory device of claim 3[[5]], wherein each of the plurality of memory blocks has a three-dimensional structure and the erase stop controller is configured to set the offset voltage differently according to positions of the word lines 5connected to the selected memory block.  

8. The memory device of claim 3[[5]], wherein each of the plurality of memory blocks has a three-dimensional structure and when the word lines connected to the selected memory block 10are divided into a plurality of groups, the erase stop controller is configured to control the voltage generator to generate a voltage higher than a word line voltage set for each of the plurality of groups by the offset voltage.  

159. The memory device of claim 3[[5]], wherein each of the plurality of memory blocks has a three-dimensional structure and when the word lines connected to the selected memory block are included in one group, the erase stop controller is configured to control the voltage generator to generate a voltage higher 20than the voltage to be applied to the word lines connected to the selected memory block by the offset voltage.

10. The memory device of claim 1, wherein: 
, for obtaining the stop count value, to the count value storage so that the erase operation is resumed based on the stop count value after the erase operation is stopped; and 
     the count value storage is configured to output the stored 5stop count value as the stop count value in response to the stop count request.

11. A method of operating a memory device including a plurality of memory blocks, the method comprising: 
     performing an erase operation on a selected memory block 10among the plurality of memory blocks; 
     stopping the erase operation when a program command or a read  command is received while performing the erase operation; 
     counting the number of times the erase operation is 15stopped to generate a [[an]] stop count value when the erase operation is stopped; and 
     resuming the erase operation based on the stop count value after an operation corresponding to the program command or the read  command is completed, wherein resuming the erase operation comprises setting, based on the stop count value, an offset voltage of voltages to be applied to word lines connected to the selected memory block while performing the erase operation.

12.  CANCELED

11 , wherein setting the offset voltage comprises: setting the offset voltage to be greater as the stop count 5value increases; and setting the offset voltage to be less as the stop count value decreases.  

14. The method of claim 11 , wherein setting the offset 10voltage, when each of the plurality of memory blocks has a three-dimensional structure, comprises setting the offset voltage differently according to positions of the word lines connected to the selected memory block.

17. The method of claim 11 , wherein resuming the erase 10operation, when each of the plurality of memory blocks has a three-dimensional structure and the word lines connected to the selected memory block are divided into a plurality of groups, comprises applying a voltage higher than word line voltage set for each of the plurality of groups by the offset voltage.  

18. The method of claim 11 , wherein resuming the erase operation, when each of the plurality of memory blocks has a three-dimensional structure and the word lines connected to the selected memory block are included in one group, comprises 20applying a voltage higher than the voltage to be applied to the word lines connected to the selected memory block by the offset voltage.



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 

Regarding FIG. 14:  The wording in box S1401 will be changed to read “START TO PERFORM ERASE OPERATION”, and box S1405 will be changed to read “STOP ERASE OPERATION OR MAINTAIN STOP STATE, AND COUNT NUMBER OF TIMES ERASE OPERATION HAS BEEN STOPPED OR MAINTAINED IN STOP STATE”.

Regarding FIG. 15: The label of 1030 will be changed to read “ERROR CORRECTION CIRCUIT”, and the label of 1050 will be changed to read “BUFFER CONTROLLER”.

      In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:



when the erase operation is resumed, the erase stop controller is configured to set, based on the stop count value, an offset voltage of voltages to be applied to word lines connected to the selected memory block while performing the erase operation in combination with the other limitations thereof as is recited in the claim. Claims 2-4, and 6-10 depend on claim 1.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of resuming the erase operation comprises setting, based on the stop count value, an offset voltage of voltages to be applied to word lines connected to the selected memory block while performing the erase operation in combination with the other limitations thereof as is recited in the claim. Claims 13-20 depend on claim 1.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827